Citation Nr: 0907452	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1956 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for a left knee disability.  

The Veteran testified at an RO hearing in August 2004.  A 
transcript of the hearing is associated with the claims 
folder.  

In July 2005, the Board denied the Veteran's service 
connection claim for a left knee disability.  The Veteran 
subsequently filed a timely appeal of the Board's July 2005 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court vacated the July 
2005 Board decision that denied service connection for a left 
knee disability and remanded the issue to the Board for re-
adjudication consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).

The Veteran asserts that he injured his left knee during his 
training and was hospitalized at Fort Jackson, South 
Carolina.  During his August 2004 RO hearing, the Veteran 
asserted that he has received ongoing treatment for his left 
knee disability since discharge.  (Transcript, p 5.)  

The claims file contains private medical records from various 
private doctors who treated the Veteran for a left knee 
disability.  Collectively, those records are dated from 
approximately June 1995 through May 1999.  There is evidence 
of a current diagnosis of arthritis of the left knee.  As 
early as December 1997 the Veteran's left knee was diagnosed 
with psoriatic arthritis "with a flare in his left knee."  
A May 1999 private medical record shows a diagnosis of 
"arthritic changes of the left knee."  The Veteran stated 
at his August 2004 RO hearing that he attempted to retrieve 
private medical records to show continuous treatment, but the 
records only went back to nine years prior.  (Transcript, p 
5.)  

The Veteran's service treatment records and most of his 
personnel records were probably destroyed during the 1973 
fire at the National Personnel Records Center (NPRC), as 
explained in a July 2004 letter.  This July 2004 NPRC letter 
also states that complete military records cannot be 
reconstructed.  Under the circumstances, the Board recognizes 
that there is a heightened obligation to assist a claimant in 
the development of his case, a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The Veteran's claims file does contain a few available 
service personnel records.  Among the available records is a 
March 1956 hospital record which lists the Veteran as an 
admission.  Morning reports from March, May, and June 1956 
also name the Veteran.  

The Veteran submitted statements from a fellow service member 
(F.A.), his wife, his brother, and his sister-in-law.  In a 
February 2002 letter, F.A. stated he visited the Veteran 
while he was in the hospital after the accident involving 
[the Veteran] caused damage to his left knee.  The letter 
also references the Veteran not being able to work due to his 
accident.  In an August 2004 letter, F.A. reiterates that he 
was stationed with the Veteran during boot camp and visited 
him while he was hospitalized.  

Statements from the Veteran's family mainly emphasize that he 
had ongoing problems with a knee disability.  They state that 
this disability prevented the Veteran from prospering in his 
work as a laborer or warehouseman.  

While the statements from the Veteran's wife, brother, and 
sister-in-law do not claim first-person knowledge of visiting 
the Veteran while he was recuperating from his left knee 
injury while in service, F.A.'s statements do provide that he 
saw the Veteran in the hospital during boot camp, while he 
was injured, and that his injury was to the left knee.  The 
Board finds this evidence to be credible and to corroborate 
the Veteran's assertion that he suffered a left knee injury 
while in service.  

In light of the above, and given the Veteran's reports of a 
continuity of left knee  pathology since service, the Board 
finds that he must be afforded a VA examination to determine 
whether he has a current left knee disability that is 
consistent with the his duties during service, and related to 
or had its onset during service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In doing so, the examiner should 
acknowledge the credible reports of the Veteran and various 
lay statements as to the inservice injury and continuity of 
symptoms since service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the 
Veteran an appropriate VA examination 
to determine whether it is at least as 
likely as not that he has a left knee 
disability that is related to or had 
its onset during service.  The claims 
file should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose all left knee 
symptomatology found to be present and 
opine whether it is at least as likely 
as not that any such disability found 
on examination is consistent with the 
Veteran's duties during his period of 
active service, and whether the onset 
was during or is otherwise related to 
service.  In doing so, the examiner 
must acknowledge the credible reports 
of the Veteran and various lay 
statements as to the inservice injury 
and continuity of symptoms since 
service.

A complete rationale for any opinion 
expressed should be provided in a 
legible report.  If the examiner 
concludes that an opinion cannot be 
offered without a resort to 
speculation, it should be indicated.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.  Specific attention is 
directed to the requested examination 
report.  The RO/AMC shall ensure that 
the medical report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2008); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claims as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




